Per Curiam,
A thorough examination of this case satisfies us that it was well and carefully tried in the court below. The charge contains a full and complete exposition of the law relating to the resulting trust upon which the plaintiff depended for a verdict; the points were properly answered, and the facts clearly and impartially submitted to the jury, so that nothing is left for us but to affirm the judgment.
The judgment is affirmed.
The following should be added to the syllabi in the abo^e case:
A deed may operate as a written acknowledgment of trust, within the terms of the Act of April 22, 1856, \ 6, although it contains no reference to the trust and names a consideration different from that upon which the trust is founded.
The facts of this case did not operate as an estoppel to prevent the wife from asserting her title. w. m. s., jr.